DETAILED ACTION
Response to Amendment
This allowance is in response to Amendments proposed to Examiner by Interview on 3/17/2021.  Examiner accepts for entry the proposed amendments to claims 2-12, 14-15 and 19.

Response to Amendment
Applicant addressed the outstanding rejection of claims 19 and 20 by proposing amendments to independent claim 19, which satisfies the hardware requirement of 35 U.S.C. 101. Applicant’s system claim incorporates hardware into the body of the claim, which precludes an interpretation of the claims as software per se.  Examiner withdraws the rejection of claims 19 and 20 under 35 U.S.C. 101.  Additionally, Applicant requested entry of minor amendments to claims 2-12 and 14-15 to clarify the elements of the claims.  Amendments to the claims have been fully considered.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Agent, Brian Van Osdol (reg. 67,370), on 3/17/2021.
Claims 2-12, 14-15, and 19 have been amended according to the attached Office Action Appendix conveying the final version of the claims.

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance 
This communication warrants no examiner's reason for allowance, as applicant's previous reply and the Examiner’s Amendments make evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, Examiner’s previous reasons for allowance in the Non-final Office Action point out the reasons claims are patentable over the prior art of record. As discussed above the only remaining issue dealt with subject matter eligibility, which is currently rectified.  Thus, the reason for allowance is evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493